                                                   USDC SDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC #:
                                                   DATE FILED: 3/30/2020
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :                TEMPORARY
                                    :                RELEASE ORDER
          - v. -                    :
                                    :                19 Cr. 166 (VEC)
ISAIAH MOSS, a/k/a “Zaya”,          :
                                    :
                                    :
                 Defendant.         :
                                    :
- - - - - - - - - - - - - - - - - - x

       Upon the application of the Esere J. Onaodowan, Esq., attorney

for Isaiah Moss, a/k/a “Zaya,” for temporary release during the

current COVID-19 pandemic, made with the Government’s consent, IT

IS HEREBY ORDERED:

       1.   The Court’s decision in this case is based on the unique

confluence of serious health issues facing this defendant, in

particular                                                , which place him at

a substantially heightened risk of dangerous complications should

he   contract   COVID-19   as   compared      to   most    other   individuals.

Accordingly, this Order should not be construed as a determination

by this Court that pretrial detention is unsafe or otherwise

inappropriate as a general matter or in any other specific case.

       2.   Pursuant to 18 U.S.C. § 3142(i), the Court concludes

that   compelling   reasons     exist   for    temporary      release   of   the

defendant from custody during the current public health crisis.

Accordingly, the defendant’s application is GRANTED pursuant to

the following conditions:
                                      2
           a.    A   personal    recognizance     bond   in    the   amount    of

$75,000, to be signed by the defendant and co-signed by two

financially responsible persons, as approved by the United States

Attorney’s Office.

           b.    All mandatory conditions of release including this

Court’s standard “Order Setting Conditions of Release” form;

           c.    Home   incarceration      at    the   defendant’s     uncle’s

residence in Queens, New York, with monitoring by means chosen at

the discretion of Pretrial Services.          The defendant shall be on a

24-hour lockdown in the residence except for emergency medical

visits and court proceedings.       Any other leave from the residence

must be approved by either the Pretrial Services officer or by the

Court on application from defense counsel.

           d.    Third-party custodianship by the defendant’s uncle,

Timothy Harrison, who shall be responsible to this Court for

ensuring   the   defendant’s     compliance     with   these   conditions      of

release;

           e.    For fourteen days after the defendant’s release,

the   defendant’s    uncle,     Timothy   Harrison,      together    with     the

defendant, must have daily contact with the Pretrial Services

Officer through videoconferencing technology;

           f.    No visitors to the residence except for family

members and defense counsel.
                                3
          g.   Pretrial services supervision as direction by the

Pretrial Services Office;

          h.   Surrender all passports and other travel documents

and make no applications for new or replacement documents;

          i.   The defendant shall have no access to the internet

or any internet-enabled electronic device.     The Pretrial Services

Office shall work with the defendant’s uncle to password protect

all internet-enabled devices in the home, and the defendant’s uncle

shall not provide the password to the defendant.

          j.   The defendant shall have no contact with any co-

defendants, witnesses, victims or members of the Jack Boyz as known

to the defendant.

          k.   Drug testing as directed by the Pretrial Services

Office;

          l.   The   defendant   shall   not   possess   a   firearm,

destructive device, or other weapon;

          m.   The defendant shall not use or possess any narcotic

drug or controlled substance unless prescribed by a licensed

medical practitioner;

          n.   The defendant shall be released upon his personal

signature, or, alternatively, upon his attorney signing for him if

his attorney certifies in writing to this Court that (i) the

defendant has authorized his attorney to sign on his behalf, (ii)

his attorney has explained the conditions of temporary release to
                              4
the defendant, and (iii) the defendant has represented to his

attorney that he fully understands and intends to comply with those

conditions. All other conditions shall be satisfied within one

week of the date of this Order. The Pretrial Services Office shall

conduct    a    home    visit   as    soon    as    practicable          to   install    the

monitoring      technology      that    it    selects         and   to    establish      all

remaining safeguards.

     3.        The Pretrial Services Office is directed to immediately

alert   the     Court,    the   Government         and    defense        counsel   of   any

violation of the above conditions, without need for a formal

violation      petition.        The    defendant         is   hereby      notified      that

violating      the     conditions      of    release      will      likely     result    in

revocation of this temporary release.

     4.        Defense counsel is directed to submit a status update

letter to the Court once a week, informing the Court as to the

defendant’s status, health, and compliance with the conditions of

release.
                                  5
     5.     This Order is subject to modification or revocation by

the Court at any time.          The Court intends to terminate the

defendant’s temporary release and return the defendant to pretrial

detention as soon as the Court concludes that the defendant no

longer    faces   the   acute   health   risk   posed   by   the   current

circumstances.

     SO ORDERED.

Dated:    New York, New York
          March 30, 2020

                                  __________________________________
                                  THE HONORABLE VALERIE E. CAPRONI
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF NEW YORK
